Affirmed as Modified; Opinion filed July 30, 2013.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01524-CR
                                      No. 05-12-01525-CR

                        DARRELL DEWAYNE MORGAN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                      Trial Court Cause Nos. F07-30718-X, F07-30719-X

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                  Opinion by Justice Moseley

       Darrell Dewayne Morgan appeals from the adjudication of his guilt for possession with

intent to deliver cocaine in an amount of four grams or more but less than 200 grams and

unlawful possession of a firearm by a felon. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(a), (d) (West 2010); TEX. PENAL CODE ANN. § 46.04(a)(1) (West 2011). In two

issues, appellant contends the judgments adjudicating guilt should be modified to correct errors

in them. The State agrees the judgments should be modified as appellant suggests. We modify

the trial court’s judgments adjudicating guilt and affirm as modified.
        In his first issue, appellant contends the judgment in cause no. 05-12-01524-CR should

be modified to reflect he pleaded not true to the motion to adjudicate guilt. In his second issue,

appellant contends the judgment in cause no. 05-12-01525-CR should be modified to reflect the

correct statute for the offense.

        The record shows that in each case, appellant pleaded not true to the motion to adjudicate

guilt. However, the judgment in cause no. 05-12-01524-CR recites the plea to the motion to

adjudicate was true. Thus, the judgment is incorrect. We sustain appellant’s first issue.

         In cause no. 05-12-01525-CR, appellant was convicted of unlawful possession of a

firearm by a felon pursuant to section 46.04 of the Texas Penal Code. The judgment, however,

incorrectly identifies the statute for the offense as “46.05 Penal Code.” We sustain appellant’s

second issue.

        In cause no. 05-12-01524-CR, we modify the judgment adjudicating guilt to show

appellant pleaded not true to the motion to adjudicate guilt. See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.─Dallas 1991, pet. ref’d). In cause no. 05-12-01525-CR, we modify the judgment

adjudicating guilt to show the statute for the offense is “46.04 Penal Code.”

        As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
121524F.U05



                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


DARRELL DEWAYNE MORGAN,                             Appeal from the Criminal District Court
Appellant                                           No. 6 of Dallas County, Texas (Tr.Ct.No.
                                                    F07-30718-X).
No. 05-12-01524-CR        V.                        Opinion delivered by Justice Moseley,
                                                    Justices Bridges and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Plea to Motion to Adjudicate” is modified to show “Not True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 30, 2013.




                                                           /Jim Moseley/
                                                           JIM MOSELEY
                                                           JUSTICE




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


DARRELL DEWAYNE MORGAN,                             Appeal from the Criminal District Court
Appellant                                           No. 6 of Dallas County, Texas (Tr.Ct.No.
                                                    F07-30719-X).
No. 05-12-01525-CR        V.                        Opinion delivered by Justice Moseley,
                                                    Justices Bridges and Lang-Miers
THE STATE OF TEXAS, Appellee                        participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “46.04 Penal Code.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered July 30, 2013.




                                                           /Jim Moseley/
                                                           JIM MOSELEY
                                                           JUSTICE




                                              -4-